

Exhibit 10.5


EXECUTION VERSION


OPTION AGREEMENT




This Option Agreement (this “Agreement”), is made and entered into as of July
12, 2013 (the “Effective Date”), by and among Colt’s Manufacturing Company LLC,
a Delaware limited liability company (“Optionholder”), Colt Archive Properties
LLC, a Delaware limited liability company (the "Company"), Donald E. Zilkha
(“Zilkha”) and John P. Rigas (“Rigas” and, together with Zilkha, the “Owners”).


WHEREAS, the Owners together hold 100% of the membership interests in the
Company (the “Interests”); and


WHEREAS, the Owners desire to grant to Optionholder, and Optionholder desires to
receive from the Owners, an option to purchase the Interests, in accordance with
the terms and conditions hereof.


NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which the parties hereby acknowledge, the parties
hereby agree as follows:




Article 1
Grant of Option


1.1           Grant of Option.  The Owners hereby grant to Optionholder an
option to purchase (the “Option”) the Interests for the Purchase Price (as
defined herein) during the Option Period (as defined herein), upon sixty (60)
days prior written notice to the Owners thereof, and in accordance with the
additional terms and conditions contained herein.


1.2           Purchase Price.  The purchase price for the Interests, in the
aggregate (the “Purchase Price”), shall be equal to (i) $5,000,000 or (ii) if
the product of (x) 11.1 and (y) the LTM Pre-Tax Revenues of the Company (the
“Product”) is greater than $5,000,000, the sum of $5,000,000 plus 50% of the
amount by which the Product exceeds $5,000,000.  For purposes of the foregoing,
“LTM Pre-Tax Revenues of the Company” shall mean an amount equal to the
aggregate revenues of the Company as reflected on the Company’s monthly
financial statements for the twelve months immediately preceding the date of
calculation; in any case before giving effect to any taxes payable by the
Company or the Owners.
 


Article 2
Option Terms


2.1           Option Period.  Purchaser may exercise the Option at any time from
and after the date hereof until 5:00 p.m. EST on July 9, 2015 (the “Option
Period”), at which time the Option shall terminate.



 
 

--------------------------------------------------------------------------------

 



2.2           Termination; Exercise.   Optionholder may terminate this Agreement
at any time for any reason or no reason upon sixty (60) days prior written
notice to the Owners.  Optionholder may exercise the Option by providing the
Owners with written notice of such exercise at any time during the Option
Period.   If the Option is not exercised by Optionholder during the Option
Period, then this Agreement shall be null and void and of no further force and
effect.


2.3           Closing.  The closing of the purchase of the Interests as
contemplated hereunder and payment of the Purchase Price (the “Closing”) shall
take place at a time, place and date designated by Optionholder by written
notice to the Owners not less than thirty (30) days prior to said Closing, and
which date for the Closing shall be not more than sixty (60) days after the date
of the exercise of the Option by Optionholder, which 60-day period shall be
extended, if delay in Closing occurs as a result of material acts or omissions
of the Owners, by any such delayed period (the “Conclusion Date”).  In the event
that the Closing does not occur by the Conclusion Date, this Agreement shall
immediately terminate.


 Article 3
Representations and Warranties


3.1           Optionholder.  Optionholder hereby represents and warrants to the
Company and the Owners as follows:


(a) Corporate Organization.  Optionholder is a limited liability company, duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.  Optionholder has all necessary power and authority to operate its
business, and Optionholder holds all permits, licenses, orders and approvals of
all federal, state and local governmental or regulatory bodies necessary and
required therefor.
 
(b) Authority for Transaction.  The execution and delivery of this Agreement by
Optionholder, and the consummation of the transactions contemplated hereby, have
been duly and validly authorized by all necessary action of Optionholder.  This
Agreement is the legal, valid and binding obligation of Optionholder,
enforceable against Optionholder in accordance with its terms.  Neither the
execution and delivery of this Agreement by Optionholder, nor the performance by
Optionholder of its obligations hereunder, will violate Optionholder’s
certificate of formation or limited liability company operating agreement or
will result in a violation or breach of, or constitute a default under, any
indenture, mortgage, deed of trust or other contract, license or other agreement
to which Optionholder is a party or by which it is bound, or of any provision of
any federal or state judgment, writ, decree, order, statute, rule, or
governmental regulation applicable to Optionholder.
 
(c) No Governmental Consent.  No consent, approval, order, or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required on the part of
Optionholder in connection with the execution or delivery of this Agreement or
the consummation of the transactions contemplated hereby.



 
-2-

--------------------------------------------------------------------------------

 



 
3.2           Owners.  Each of the Owners, severally, and not jointly and
severally, hereby represents and warrants to Optionholder as follows:
 


(a)           Enforceability.   This Agreement is the legal, valid and binding
obligation of the Owner, enforceable against the Owner in accordance with its
terms.  Neither the execution and delivery of this Agreement by the Owner, nor
the performance by the Owner of its obligations hereunder, will violate nor will
result in a violation or breach of, or constitute a default under, any
indenture, mortgage, deed of trust or other contract, license or other agreement
to which the Owner is a party or by which it or its assets is bound, or of any
provision of any federal or state judgment, writ, decree, order, statute, rule,
or governmental regulation applicable to the Owner.
 
Section 1.2. (b)           Ownership, Power to Transfer.  Owner is the
beneficial and legal owner of the Interests set forth next to such Owner’s name
on Schedule A hereto, free and clear of all liens, encumbrances and restrictions
and apart from any restrictions on transfer as provided in this Agreement, in
the limited liability company operating agreement of the Company and any
restrictions on transfer imposed under applicable securities laws, and such
Interests may be sold, transferred, assigned and conveyed by the Owner to
Optionholder as called for in this Agreement without such sale, transfer,
assignment and conveyance constituting a breach or default by the Owner of any
provisions of any agreement or covenant by which Owner is bound.
 
 
Article 4
Miscellaneous


 
4.1 Further Assurances.  Each party shall execute such documents and other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated hereby.
 
 
4.2 Headings.  Titles and headings to sections and subsections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.
 
4.3 Expenses.  Except as otherwise provided herein, each party will pay all
costs and expenses incident to its negotiation and preparation of this Agreement
and to its performance and compliance with all agreements and conditions
contained herein on its part to be performed or complied with, including the
fees, expenses and disbursements of its counsel, accountants, advisors and
consultants.
 
4.4 Assignment.  No party shall, without the prior written consent of the other
party, assign or otherwise transfer, by operation of law or otherwise, this
Agreement or the rights and obligations hereunder, and any attempt to assign or
otherwise transfer this Agreement or the rights or obligations hereunder other
than in accordance with the provisions of this Section shall be void and of no
effect.  Subject to the foregoing, this Agreement will bind and inure to the
benefit of the parties and their respective successors and permitted assigns.



 
-3-

--------------------------------------------------------------------------------

 



4.5 Notices.  All notices, demands or consents required or permitted under this
Agreement shall be in writing and shall be deemed to have been given: (a) when
delivered by hand (with written confirmation of receipt); (b) when received by
the addressee if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by facsimile or e-mail of a PDF document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section):
 
(a)  
 if to Optionholder:

 
Colt’s Manufacturing Company LLC
545 New Park Avenue
West Hartford, CT 06110
Attn:  Chief Executive Officer
 
with a copy (which shall not constitute notice) to:
 
Sciens Capital Management LLC
667 Madison Avenue
New York, NY  10065
Attn:  Chief Legal Officer
 


 
 
(b)
if to the Company:

 
Colt Archive Properties LLC
c/o Zilkha Investments, L.P.
152 West 57th Street, 37th Floor
New York, NY 10019
Attention:  Donald E. Zilkha


with a copy (which shall not constitute notice) to:
 
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, NY 10017
Attention:  Brian Platton, Esq.


with a copy (which shall not constitute notice) to:
 
Sciens Capital Management LLC
667 Madison Avenue
New York, NY  10065
Attn:  Chief Legal Officer


 

 
-4-

--------------------------------------------------------------------------------

 



 
 
(c)
if to the Owners:

 
Donald E. Zilkha
152 West 57th Street, 37th Floor
New York, NY 10019
Donald E. Zilkha


with a copy (which shall not constitute notice) to:
 
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, NY 10017
Attention:  Brian Platton, Esq.


John Rigas
c/o Sciens Capital Management LLC
667 Madison Avenue
New York, NY  10065




4.6 Entire Agreement.  This Agreement (including any exhibits) constitutes the
entire agreement and understanding between the parties with respect to the
Option and other obligations of the parties set forth herein, superseding and
replacing any and all prior agreements, communications, and understandings (both
written and oral) regarding the subject matter hereof.
 
4.7 Amendment; Waiver.  No term or provision of this Agreement may be amended or
supplemented except by a writing signed by each of the parties clearly stating
the parties’ intention to amend or supplement this Agreement.  No term or
provision of this Agreement may be waived other than by a writing signed by the
party to be bound by such waiver.  No waiver by a party of any breach of this
Agreement will be deemed to constitute a waiver of any other breach or any
succeeding breach.
 
4.8 No Third Party Beneficiaries.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or to give any
person, firm or corporation, other than the parties hereto, any rights or
remedies under or by reason of this Agreement.


4.9 Execution in Counterparts.  For the convenience of the parties, this
Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same
instrument.  The parties agree that the delivery of this Agreement may be
effected by means of an exchange by facsimile or other electronic methods.
 
4.10 Force Majeure.  Except with respect to payment obligations, no party hereto
will be deemed in default if its performance or obligations hereunder are
delayed or become impractical by reason of any act of God, war, fire,
earthquake, labor dispute, civil commotion, epidemic, act of government or
governmental agency or officers, or any other cause beyond such party’s control;
provided that the delayed party promptly notifies the other party of such force
majeure event and uses all commercially reasonable efforts to resume performance
as soon as possible.
 



 
-5-

--------------------------------------------------------------------------------

 



4.11 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut, without regard to its
conflict of laws provisions. Any and all disputes or claims arising in
connection herewith shall be resolved by a court of competent jurisdiction
within the State of Connecticut.  By executing this Agreement, each party
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of Connecticut, and the venue of the U.S. District Court for the State
of Connecticut.


4.12 Severability.  If any provision of this Agreement is for any reason and to
any extent deemed to be invalid or unenforceable, then such provision shall not
be voided but rather shall be enforced to the maximum extent then permissible
under applicable law and so as to reasonably effect the intent of the parties
hereto, and the remainder of this Agreement will remain in full force and
effect.


4.13 Remedies Non-exclusive.  Except as otherwise set forth herein, any remedy
provided for in this Agreement is deemed cumulative with, and not exclusive of,
any other remedy provided for in this Agreement or otherwise available at law or
in equity.  The exercise by a party of any remedy shall not preclude the
exercise by such party of any other remedy.
 
4.14 Specific Performance.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof and that each party shall
be entitled to seek specific performance of the terms hereof, in addition to any
other remedy at law or equity.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS
IMMEDIATELY]
 



 
-6-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Option Agreement has been duly executed and delivered
by a duly authorized representative of each of the parties as of the date first
set forth above.




OPTIONHOLDER:
 
COLT’S MANUFACTURING COMPANY LLC
 
By:  /s/ Dennis Veilleux
       Name:  Dennis Veilleux
       Title:     President/CEO
 
 
COMPANY:
 
COLT ARCHIVE PROPERTIES LLC
 
By:  /s/ John P. Rigas
       Name:  John P. Rigas
       Title:     Manager
 
By:  /s/ Donald E. Zilkha
        Name:  Donald E. Zilkha
       Title:      Member
 
 
OWNERS:
 
/s/ John P. Rigas
John P. Rigas
 
/s/ Donald E. Zilkha
Donald E. Zilkha





[Signature Page to Colt Archive Option Agreement]

 
 

--------------------------------------------------------------------------------

 



SCHEDULE A




Schedule of Membership Interests in Colt Archive Properties LLC




Name
Percentage
   
John P. Rigas
50.0%
   
Donald E. Zilkha
50.0%

 


 